Citation Nr: 0729476	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  07-02 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied entitlement to service connection for 
tinnitus.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran seeks entitlement to service connection for 
tinnitus.  In April 2006, a VA audiology examination was 
provided and a medical examiner opined that the veteran's 
current tinnitus was not likely the result of military noise 
exposure.  In a subsequent medical opinion the VA examiner 
found that the veteran's bilateral hearing loss was at least 
as likely as not due to military noise exposure and the RO 
granted entitlement to service connection for bilateral 
hearing loss.  However, the medical opinion regarding the 
etiology of the veteran's current tinnitus only addressed 
military noise exposure and did not discuss whether the 
etiology of the veteran's tinnitus is related to his 
bilateral hearing loss which is now a service-connected 
disability.  Thus, further development is needed prior to 
appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
audiological examination to determine the 
nature and etiology of the veteran's 
claimed current tinnitus.  Request that 
the examiner review the claims file and 
note that review in the examination 
report.  Request that the examiner provide 
an opinion whether any tinnitus found is 
at least as likely as not (50 percent or 
greater probability) related to exposure 
to acoustic trauma in service or any other 
aspect of service or is due to or 
aggravated by the veteran's service-
connected bilateral hearing loss.

2.  Then, readjudicate the claim for 
service connection for tinnitus to include 
as secondary to the veteran's service-
connected bilateral hearing loss.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the appropriate opportunity for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

